Citation Nr: 0619750	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-00 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a bilateral ankle 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to March 
2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision, via which the RO 
denied entitlement to, in pertinent part, the benefits sought 
herein.

The Board notes that the veteran perfected an appeal 
regarding the issue of entitlement to service connection for 
a left knee disability.  He withdrew his appeal respecting 
that issue in April 2003, and it is not before the Board.


FINDINGS OF FACT

1.  The veteran is not shown to have a current objective 
disability of the right shoulder that is related to service.

2.  The veteran is not shown to have a current objective 
disability of the right knee that is related to service.

3.  The veteran is not shown to have a current objective 
disability of the ankles that is related to service.  






CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

2.  A right knee disability was not incurred in or aggravated 
by active duty service.  38 U.S.C.A.  §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

3.  A bilateral ankle disability was not incurred in or 
aggravated by active duty service. 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in a March 2001 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also advised the veteran to identify any 
additional information that he felt would support his claim.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  He did not respond to the letter.

The Board acknowledges that the content of the initial VCAA 
notice provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  The claims are denied, 
and information regarding disability ratings and effective 
dates would not serve to benefit the veteran.  Indeed, such 
information would be of little relevance to the veteran under 
these circumstances.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  In this 
case, the veteran's service medical records are on file as 
are treatment records from the General Leonard Wood Army 
Community Hospital.  The RO has also arranged for a 
comprehensive and relevant VA orthopedic examination in 
furtherance of the veteran's claims and as mandated by VCAA.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Pain alone, without a diagnosed or identifiable underlying 
malady or condition does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Discussion

Right shoulder

In December 1989, the veteran sought treatment for right 
shoulder pain.  He reported a right shoulder injury two weeks 
prior while jumping out of a helicopter.  Right shoulder 
strain was diagnosed.  He sought further treatment 
approximately one week later for right shoulder pain.  Strain 
or bruise of the right shoulder was suspected.  A rotator 
cuff/ligamentous injury of the right shoulder was diagnosed, 
and over-the-counter analgesics were provided.  

On report of medical history in July 1999 for retirement 
purposes, the veteran indicated a painful or trick shoulder.  
Pursuant to objective examination, the examiner diagnosed 
right shoulder pain consistent with degenerative joint 
disease/osteoarthritis.  There is no indication that any 
radiologic studies were requested in order to confirm the 
diagnosis.

On October 2003 VA orthopedic examination, the veteran 
complained of right shoulder pain.  An X-ray study of the 
right shoulder revealed no fracture, dislocation, or bony 
destruction.  There were no significant arthritic changes or 
soft tissue ossification.  The examiner diagnosed subjective 
complaints of right shoulder strain without degenerative 
changes.

Based on the evidence as outlined herein, service connection 
for a right shoulder disability is not warranted.  In order 
for service connection to be granted, the evidence must 
reflect a presently diagnosed disability.  38 C.F.R. § 3.303; 
Gilipn, supra; Degmetich, supra.  This is not the case 
regarding the veteran's right shoulder, where only subjective 
manifestations have been noted but no actual disability 
found.  The Board observes that subjective symptomatology 
without an underlying diagnosis cannot support the grant of 
service connection.  See, e.g., Sanchez-Benitez, supra.  
Indeed, there are no right shoulder degenerative changes, and 
the veteran's symptoms have not been attributed to a specific 
disability.  Due to the lack of a presently diagnosed 
disability, service connection for a right shoulder 
disability is denied.  38 C.F.R. § 3.303; Gilipn, supra; 
Degmetich, supra.  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive VA 
orthopedic examination in October 2003, no objectively 
manifested disability of the right shoulder was shown.  There 
is no competent medical evidence to the contrary.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule is not for application.  Ortiz, 
274 F.3d at 1365; see also 38 U.S.C.A. § 5107.

Right knee 

Prior to separation, the veteran reported a trick or locked 
knee.  He complained of right knee pain with morning 
stiffness.  These complaints were said to be consistent with 
a diagnosis of osteoarthritis/degenerative joint disease.  On 
objective examination, pain on extremes of motion was 
observed, and right knee pain consistent with osteoarthritis 
was diagnosed.  There is no indication that any radiologic 
studies were requested in order to confirm the diagnosis.

On October 2003 VA orthopedic examination, the veteran denied 
right knee surgery but complained of pain.  On objective 
examination, the examiner noted no tenderness to palpation, 
and there was no patellar compression pain.  There was no 
laxity, and anterior and posterior drawer signs were 
negative.  A right knee X-ray study showed no fracture, 
dislocation, significant joint space loss, or arthritic 
change.  No joint effusion was seen.  The examiner diagnosed 
subjective complained of right knee pain without noted 
radiologic changes.  

As apparent from the foregoing, service connection for a 
right knee disability is not warranted.  In order for service 
connection to be granted, the evidence must reflect a 
presently diagnosed disability.  38 C.F.R. § 3.303; Gilipn, 
supra; Degmetich, supra.  This is not the case regarding the 
veteran's right knee, where only subjective manifestations 
have been noted but no actual disability found.  Subjective 
symptomatology without an underlying diagnosis cannot support 
the grant of service connection.  See, e.g., Sanchez-Benitez, 
supra.  Indeed, there are no right knee degenerative changes, 
and the veteran's reported right knee symptoms have not been 
attributed to a specific disability.  Thus, in the absence of 
a currently diagnosed disability, service connection for a 
right knee disability is denied.  

The preponderance of the evidence weighs against the 
veteran's claim of service connection for a right knee 
disability.  Pursuant to a comprehensive VA orthopedic 
examination in October 2003, no objectively manifested 
disability of the right knee was shown.  There is no 
competent medical evidence to the contrary.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule is not for application.  Ortiz, 
274 F.3d at 1365; see also 38 U.S.C.A. § 5107.

Bilateral ankles

In October 1993, the veteran stated that he had been 
suffering from left ankle pain for several days after falling 
into a hole and twisting his ankle.  He also asserted that he 
suffered a left ankle fracture eight years prior while 
parachuting.  Objectively, there was decreased left ankle 
range of motion and increased tenderness along with bruising.  
A possible torn ligament was diagnosed.  There are no 
specific reports of right ankle complaints or findings in the 
service medical records.

Prior to separation, the veteran complained of bilateral 
ankle pain with morning stiffness.  Objectively, examiner 
noted pain on extremes of bilateral ankle range of motion.  
The diagnosis was of bilateral ankle pain consistent with 
osteoarthritis.  There is no indication that any radiologic 
studies were requested in order to confirm the diagnosis.

On October 2003 VA orthopedic examination, there was no 
laxity or crepitus of the ankles, but the Achilles tendons 
were tender bilaterally.  The examiner noted that the feet 
were tender to palpation and that the veteran suffered from 
pes planus.  An X-ray study of the feet revealed mild 
irregularity of the cortex of the right foot as well as a 
moderate plantar calcaneal spur.  A moderate plantar 
calcaneal spur was identified on the left.  Regarding the 
feet, the examiner diagnosed plantar calcaneal spurs without 
erosions, probable mild loss of longitudinal plantar arch 
bilaterally, and minimal chronic deformity of the shaft of 
the fourth right proximal phalanx.  Regarding the ankles, the 
examiner diagnosed subjective complaints of bilateral ankle 
pain without evidence degenerative arthritis.  The examiner 
opined that the veteran's bilateral foot condition and 
calcaneal spurs were related to service.  The examiner 
offered no such opinion regarding the ankles.  The Board 
notes that the veteran has already been granted service 
connection for bilateral pes planus with heel spurs.  

Service connection for a bilateral ankle disability is not 
warranted.  In order for service connection to be granted, 
the evidence must reflect a presently diagnosed disability.  
38 C.F.R. § 3.303; Gilipn, supra; Degmetich, supra.  This is 
not the case regarding the veteran's ankles, where only 
subjective manifestations have been noted but no actual 
disability found.  Subjective symptomatology without an 
underlying diagnosis cannot support the grant of service 
connection.  See, e.g., Sanchez-Benitez, supra.  Indeed, 
there are no bilateral ankle degenerative changes, and the 
veteran's reported bilateral ankle symptoms have not been 
attributed to a specific disability.  Thus, in the absence of 
a currently diagnosed disability, service connection for a 
bilateral ankle disability is denied.  

The preponderance of the evidence weighs against the 
veteran's claim of service connection for a bilateral ankle 
disability.  Pursuant to a comprehensive VA orthopedic 
examination in October 2003, no objectively manifested 
disability of the ankles was shown.  There is no competent 
medical evidence to the contrary.  As the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt rule is not for application.  Ortiz, 274 F.3d at 
1365; see also 38 U.S.C.A. § 5107.


ORDER

The appeal is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


